DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the status of the parent applications must be updated in paragraph [0001] to include all parent applications and respective patent numbers.  
Appropriate correction is required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a product, classified in Y10T 428.
II. Claims 10-14, drawn to a product, classified in Y10T 428
III. Claims 15-20, drawn to a method, classified in Y10T 29.
The inventions are independent or distinct, each from the other because:
Inventions I & II, and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the products as claimed can be made by another and materially different process such as a process that does not require drawing a vacuum in the insulating cavity.
Inventions I and II are directed to related distinct products describe . The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design in that Group I claims .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Mr. Wong on 1 September 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duforestel 2015/0176266. As to claim 10, Duforestel discloses a vacuum insulated structure comprising an exterior wrapper 110 having a plurality of sidewalls (upper portions of the sidewalls 102), at least one liner 120 having a plurality of sidewalls (lower portion of the sidewalls 102), and a thermal bridge (center portion of the sidewalls 102) interconnecting the exterior wrapper and the at least one liner to define an insulating cavity 104 therebetween; see Fig. 1. The insulating cavity in Duforstel is operable between at-rest (see Fig. 2) and evacuated states (see Fig. 1) and has one or more internal chamber structures 158 disposed within the cavity, wherein each internal chamber structure includes an interior cavity with a first interior .
As to claim 11, Duforestel discloses this feature in [0027] wherein 10Pa equals 1 mbar.
As to claim 14, the sidewalls 102 in Duforestel are planar as shown in Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel 2015/0176266. Duforestel discloses a vacuum insulated structure comprising an exterior wrapper 110 having a plurality of sidewalls (upper portions of the sidewalls 102), at least one liner 120 having a plurality of sidewalls (lower portion of the sidewalls 102), and a thermal bridge (center portion of the sidewalls 102) interconnecting the exterior wrapper and the at least one liner to define an insulating cavity 104 therebetween; see Fig. 1. The insulating cavity in Duforstel is operable between at-rest (see Fig. 2) and evacuated states (see Fig. 1) and has one or more internal chamber structures 158 disposed within the cavity, wherein each internal chamber structure includes an interior cavity with a first interior volume when the insulating cavity is in the at-rest state (see Fig.2) and a second interior volume when the insulating cavity is in the evacuated state (see Fig. 1), wherein the second interior volume is greater than the first interior volume. However, Duforestel does not disclose insulating material inside his structure. The examiner takes official notice of the fact that it is well-known in the vacuum insulation art to include particulate insulating material such as fumed silica inside vacuum insulation panels to provide insulating properties and structural support. Therefore, it would have been obvious to one of ordinary skill in the art to include an insulating material, such as fumed silica, in the insulating cavity of Duforstel in order to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783